EXHIBIT 2.1 SECURITIES PURCHASE AGREEMENT among ACCESS INTEGRATED TECHNOLOGIES, INC. and THE PURCHASERS REFERRED TO HEREIN August 11, 2009 TABLE OF CONTENTS Page Article I DEFINITIONS 2 Definitions 2 Article II PURCHASE AND SALE 10 Closing 10 Deliveries 10 Closing Conditions 12 Article III REPRESENTATIONS AND WARRANTIES 14 Representations and Warranties of the Company 14 Representations and Warranties of the Purchasers 29 Article IV OTHER AGREEMENTS OF THE PARTIES 31 Transfer Restrictions 32 Acknowledgement of Dilution 33 Furnishing of Information 33 Integration 33 Securities Laws Disclosure; Publicity; Confidentiality 34 Form D; Blue Sky Filings 34 Shareholder Rights Plan; Charter Amendments 34 Reimbursement 35 Indemnification of Purchasers 35 Reservation of Class A Common Stock 36 Listing of Class A Common Stock 37 Participation Rights 37 Short Sales After the Date Hereof 38 Reasonable Best Efforts 38 No Inconsistent Agreement or Actions 38 Subsidiary Loan Parties 39 Antitrust Approval 39 Use of Proceeds 39 Anti-Takeover Laws 39 Purchase Price Allocation 40 -i- TABLE OF CONTENTS (continued) Page Information Rights 40 Freedom to Pursue Opportunities 41 Board Membership and Observation 42 Shareholder Approval; Proxy Statement 43 Control Agreements 44 Access Digital Media Stock Options 44 Confidentiality 45 Modification of Authorized Capitalization 45 Protective Amendment 46 Article V MISCELLANEOUS 46 Termination 46 Fees and Expenses 46 Entire Agreement 57 Notices 47 Amendments; Waivers 47 Headings 47 Successors and Assigns 47 No Third-Party Beneficiaries 48 Governing Law 48 Survival 48 Execution 48 Severability 49 Rescission and Withdrawal Right 49 Replacement of Securities 49 Remedies 49 Payment Set Aside 50 Independent Nature of Purchasers’ Obligations and Rights 50 Construction 50 Schedules Schedule I Purchasers -ii- TABLE OF CONTENTS (continued)
